Citation Nr: 1519140	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-33 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fracture of anterior talus, arthritis, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the Board at a February 2015 hearing, via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left foot disability, to include as secondary to service-connected left ankle disability has been raised by the record in a February 2012 VA Foot Examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to November 1, 2011, the Veteran's residuals of fracture of anterior talus, arthritis, left ankle, is manifested by, among other things, flare-ups with pain and dorsiflexion of 10 degrees and plantar flexion of, at worst, 20 degrees.    

2. As of November 1, 2011, the Veteran's residuals of fracture of anterior talus, arthritis, left ankle, is manifested by, among other things, ankylosis of the ankle in dorsiflexion of between 0 and 10 degrees.  



CONCLUSIONS OF LAW

1. Prior to November 1, 2011, the criteria for a rating of 20 percent rating, but no greater, for residuals of fracture of anterior talus, arthritis, left ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).

2. As of November 1, 2011, the criteria for a rating of 30 percent rating, but no greater, for residuals of fracture of anterior talus, arthritis, left ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a January 2010 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  Post-service private treatment records are also associated with the claims file.  The Veteran's testimony suggests that outside of VA examinations he receives no ankle treatment from VA.  In the same testimony, the Veteran indicates that all the private treatment records he wants to submit were either already received by VA or would be submitted by him shortly after his hearing.  The record was held open for 60 days and the only records submitted by the Veteran were duplicative of ones already submitted.  Board Hearing Transcript at 5-9.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded multiple VA examinations in conjunction with his claim for an increased evaluation.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Schedular Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  

Throughout the appeal period, the Veteran's left ankle disability has been rated as 10 percent disabling pursuant to Diagnostic Code 5271.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.

The Board notes that there are five diagnostic codes pertinent to the ankle.  Analysis of three of them, Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy), is unnecessary.  As will be discussed shortly, the evidence supports a 20 percent rating under Diagnostic Code 5271 prior to November 1, 2011 and, thereafter, a 30 percent rating under Diagnostic Code 5270.  The other the diagnostic codes provide for at most a 20 percent rating so analysis under those codes is unnecessary.  38 C.F.R. §§ 4.7, 7.71a, Diagnostic Codes 5271-5274.  

Diagnostic Code 5271 provides for assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a.  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5270 provides for assignment of ratings based on the degree of ankylosis of the ankle.  A 20 percent rating is warranted for in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The maximum 40 percent rating is warranted for in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Turning to the evidence of record, in a January 2010 statement the Veteran notes that his ankle causes him pain and pain medication does not help.  He also mentions that he has problems walking and standing, which interfere with his ability to work.  In conclusion he says that his ankle is getting worse by the day.  

The Veteran was provided a VA examination in February 2010.  At this time, the Veteran described his pain level as a 10 out of 10 lasting one to two days at a time.  He also indicated that he uses Velcro ankle straps, is unable to kneel, squat, climb ladders, run, or do prolonged standing.  He indicated he can drive three hours, lift up to 30 pounds, and walk one block.  The examination report indicates that the Veteran's left ankle symptoms include bony joint enlargement, deformity, malalignment, tenderness, giving way, pain (including pain at rest), stiffness, weakness, incoordination, decreased speed of joint motion, inflammation, and guarding of movement.  No dislocation, subluxation, locking, effusion, or ankylosis was reported.  The Veteran was described as having severe flare-ups lasting one to two days precipitated by prolonged standing or walking.  Functional impairment resulting from flare-ups was noted to be pain and loss of approximately 10 degrees of plantar motion.  The Veteran's standing limitation was reported as being between one hour and three hours.  Physical examination revealed the ankle caused antalgic gait.  X-ray results reported as part of the examination revealed "non union of talar neck fracture with displacement superior fragment dorsally, has also subtalar arthritis."  In regards to the ankle's effect on employment it was noted to be significant including problems with lifting, carrying, strength, and pain.  This was reported to result in assignment of different duties, increased tardiness, and increased absenteeism (less than one week of time lost in the last 12 months).

Range of motion testing showed: left dorsiflexion, 0 to 10 degrees; left plantar flexion, 0 to 30 degrees; left inversion motion 20/30; and eversion 10/20.  Additional pain was reported following repetitive motion but additional limitation of motion was not.  

Treatment records from Dr. T.B.F., from December 2011 through April 2011, show an impression of post-traumatic arthritis.  More specifically, following a review of X-rays, the doctor reported there is "a very large dorsal osteophyte on the talar neck which is impinging on the anterior tibia."  The records also indicate the Veteran received an injection for his left ankle in December 2010.  A March 2011 treatment record reported range of motion is left plantar flexion 30 degrees and dorsiflexion to within five degrees below neutral.  

The Veteran was provided with another VA examination in November 2011.  The examination report indicates that range of motion is left plantar flexion, 25 degrees with objective evidence of painful beginning at 10 degrees, and left dorsiflexion, five degrees with objective evidence of painful motion beginning at 5 degrees.  Repetitive use testing resulted in no further loss of motion.  Contributing factors to functional loss and/or functional impairment of the left ankle is reported to be less movement than normal; weakened movement; pain on movement; swelling; deformity; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was no localized tenderness or pain on palpation of joints/soft tissue of the left ankle.  Muscle strength is shown to be impaired with plantar flexion and dorsiflexion of 4/5 on the left.  Joint stability was unable to be tested.  The VA examiner did note ankylosis of the ankle with plantar flexion, less than 30 degrees, and dorsiflexion, between 0 and 10 degrees.  Left ankle degenerative or traumatic arthritis is also reported.  The Veteran reported receiving cortisone injections every three to four months.  The examiner observed no other ankle conditions such as shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, or astragalectomy.  The ankle condition is noted to impact the Veteran's ability to work by preventing him from standing up for long periods of time and limiting his ability to walk.  

The Veteran's most recent VA examination for his left ankle occurred in August 2014.  The examination report indicates that range of motion is left plantar flexion, 25 degrees, and left dorsiflexion, five degrees.  Repetitive use testing resulted in no further loss of motion.  Contributing factors to functional loss of the left ankle is reported to be weakened movement; incoordination; pain on movement; swelling, deformity; disturbance of locomotion; interference with standing; lack of endurance; problems with prolonged standing and walking; and cannot run.  In regards to muscle strength plantar flexion is 4/5 and dorsiflexion is 0/5.  The examiner noted ankylosis of the left ankle in plantar flexion, 25 degrees, and in dorsiflexion, five degrees.  Degenerative or traumatic arthritis is shown.  The examiner observed no other ankle conditions such as shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, or astragalectomy.  The Veteran is reported to constantly use an ankle brace.  The VA examiner indicates the Veteran's ankle disability impacts his ability to work because pain results from long periods of walking.

The Veteran had a hearing before the Board in February 2015.  At that time the Veteran testified that his left ankle range of motion is zero resulting in an inability to run and causing problems with standing.  In addition, he noted his ankle swells a lot and the medication he takes for his ankle causes digestive problems.  

Following review of the record, prior to November 1, 2011, the Board finds an evaluation of 20 percent, but no greater, is warranted under Diagnostic Code 5271.  The February 2010 VA examination report shows the Veteran's range of motion to be left dorsiflexion, 0 to 10 degrees and left plantar flexion, 0 to 30 degrees.  In that report, the VA examiner also indicates that flare-ups result in functional impairments including pain and loss of approximately 10 degrees of plantar motion.  As noted, normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Taking into consideration the additional functional impairment during flare-ups, the Veteran's left ankle disability results in limitation of motion in both dorsiflexion and plantar flexion that is half normal ankle motion (dorsiflexion 10 degrees and plantar flexion 20 degrees).  The Board is of the opinion that such a limitation of motion more nearly approximates marked limitation of motion.  Therefore, prior to November 1, 2011, a 20 percent rating is warranted pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

However, a rating in excess of 20 percent is not warranted prior to November 1, 2011.  Of the diagnostic codes that are relevant to the ankle only Diagnostic Code 5270, contemplating ankle ankylosis, provides for a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.   The February 2010 VA examiner specifically makes a finding of no ankle ankylosis.  The earliest ankle ankylosis is shown in the record is the November 1, 2011 VA examination.  
Therefore, as of November 1, 2011, the Board finds an evaluation of 30 percent, but no greater, is warranted under Diagnostic Code 5270.  The November 2011 and August 2014 VA examinations indicate ankylosis of the left ankle in dorsiflexion of between 0 and 10 degrees.  Under Diagnostic Code 5270 such ankylosis warrants a rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Nevertheless, during this time period, the maximum rating of 40 percent under Diagnostic Code 5270 is not warranted as the record does not show ankylosis of the ankle in plantar flexion or in dorsiflexion to the extent require for such a rating.  Even considering the actual functional impairment of the left ankle due to the Deluca factors, the Veteran's disability does not more nearly approximate the degree of ankle ankylosis contemplated by a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
  
In summation, the Board finds the Veteran's left ankle disability warrants a rating of 20 percent, but no greater, prior to November 1, 2011, and a rating of 30 percent, but no greater, thereafter.  The February 2011 VA examination report shows, during flare-ups, limitation of motion of at least half normal ankle motion.  The Board finds this constitutes marked limitation of motion and warrants a 20 percent evaluation pursuant to Diagnostic Code 5271.  A rating in excess of 20 percent is not warranted unless ankle ankylosis is shown.  The earliest this is shown in the record is the November 1, 2011 VA examination.  The degree of ankylosis in dorsiflexion shown by the November 2011 and August 2014 VA examination warrants a 30 percent rating pursuant to Diagnostic Code 5270.  As such, a rating of 30 percent, but no greater, is warranted as of November 1, 2011. 

II. Other Considerations

The VA examinations discussed above indicated that the Veteran has a scar in the area of his left ankle.  Nevertheless, these same examinations indicated that this scar came from a laceration that occurred prior to service and is unrelated to the Veteran's ankle disability.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of fracture of anterior talus, arthritis, left ankle, with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for ratings based on the Veteran's symptoms including ankylosis, limitations of motion, and pain.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  VA examinations and the Veteran's statements indicate that his left ankle disability has a significant effect on the Veteran's ability to work.  However, while significant, this effect does not appear to markedly interfere with employment such that a remand or referral of a claim for TDIU is appropriate.  The Veteran's most recent VA examination, in August 2014, shows that while limited he does continue to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Prior to November 1, 2011, a rating of 20 percent, but no greater, for residuals of fracture of anterior talus, arthritis, left ankle, is granted, subject to the law and regulations governing the payment of monetary benefits. 

As of November 1, 2011, a rating of 30 percent, but no greater, for residuals of fracture of anterior talus, arthritis, left ankle, is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


